Exhibit NATIONAL PENN BANCSHARES, INC. KNBT BANCORP, INC. CONSOLIDATED SUBSTITUTE STOCK OPTION PLAN The National Penn Bancshares, Inc. KNBT Bancorp, Inc. Consolidated Substitute Stock Option Plan (the “Consolidated Plan”), is comprised of: 1. National Penn Bancshares, Inc. KNBT Bancorp, Inc./First Colonial Group, Inc. Substitute 1994 Stock Option Plan for Non-Employee Directors; 2. National Penn Bancshares, Inc. KNBT Bancorp, Inc./First Colonial Group, Inc. Substitute 1996 Employee Stock Option Plan; 3. National Penn Bancshares, Inc. KNBT Bancorp, Inc./First Colonial Group, Inc. Substitute 2001 Stock Option Plan; and 4. National Penn Bancshares, Inc. KNBT Bancorp, Inc. Substitute 2004 Stock Option Plan. This document supersedes in its entirety the National Penn Bancshares, Inc. KNBT Bancorp, Inc. Consolidated Substitute Stock Option Plan filed as Exhibit 99.1 to Form S-8 Registration Statement No. 333-149274, which was filed on February 15, 1 NATIONAL PENN BANCSHARES, INC. KNBT BANCORP, INC./FIRST COLONIAL GROUP, INC. SUBSTITUTE 1 FOR NON-EMPLOYEE DIRECTORS As assumed, amended and restated effective February 1, 2008 1.
